TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00507-CR


                              Reginald Glenn Simon, Appellant

                                               v.

                                 The State of Texas, Appellee



                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY,
            NO. 78664, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Appellant Reginald Glenn Simon seeks to appeal an order of deferred

adjudication for possession of a controlled substance of less than one gram. See Tex. Health &

Safety Code § 481.115. The trial court has certified that this is a plea-bargain case and Simon

has no right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 25.2(a)(2), (b).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: September 5, 2018

Do Not Publish